Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
Figure 5 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are further objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
In FIG. 1, reference character 118 is not in the specification.
In FIG. 8, C[i,j,k] is not in the specification. On page 13, paragraphs 4-5 refer to G[i,j,k]. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Specification
The abstract of the disclosure is objected to because in line 2, the word “said” is used.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
Claims 1, 4-5, 10, 12-13, 15 are objected to because of the following informalities:
In claim 1 lines 3-6, “the geometrical entity” of “wherein said geometrical entities at least comprises: - a first index key identifying the geometrical entity,” lacks antecedent a geometrical entity of said geometrical entities at least comprises: - a first index key identifying the geometrical entity,” would overcome this objection. Note, this also cures the lack of antecedent basis of “the geometrical entity” in lines 5 and lines 6 of claim 1.
In claim 1 lines 5-6, “the location” and “the locations” lacks antecedent basis. Amending the language to “- coordinates of a location of the geometrical entity or coordinates of 
In claim 4 line 2, “the set of lists” lacks antecedent basis. Amending the language to “a set of lists” would overcome this objection.
In claim 5 line 12, “the set of lists” lacks antecedent basis. Amending the language to “a set of lists” would overcome this objection.
In claim 10 line 6, “the set” and “the union” of “determining the set of cells being the union” lack antecedent basis. Amending the language to “determining a set of cells being a union” would overcome this objection.
In claim 12 lines 3-6, “the geometrical entity” of “wherein said geometrical entities at least comprise: - a first index key identifying the geometrical entity,” lacks antecedent basis. Amending the language to “wherein a geometrical entity of said geometrical entities at least comprises: - a first index key identifying the geometrical entity,” would overcome this objection. Note, this also cures the lack of antecedent basis of “the geometrical entity” in lines 5 and lines 6 of claim 12.
In claim 13 line 5, “wherein each second index key is the first index key of a geometrical entity” should read “wherein each second index key is associated with the first index key of a geometrical entity”.
In claim 15 line 2 “the set of list” should read “the set of lists”.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1 lines 11-13, the language “wherein for each cell a list of first records associated to the cell, the first records comprising at least a second index key, is generated wherein:” is rejected as being indefinite because the language is confusing to the point of being unclear. For example, the language “associated to the cell” could be referring to the “list” being associated to the “cell” or the “first records” being associated to the cell. For purposes of examination, the clause will be interpreted as “wherein for each cell of the cells, a list of first records is generated, each first record in the list of first records is (1) associated with the cell and (2) comprises at least a second index key; wherein:”.
In regard to claim 1 lines 14-18, “- the list comprises a first record for each geometrical entity having at least the coordinates of the location of the geometrical entity or the coordinates of the locations of part of the geometrical entity located within the cell and, - the second index key of each first record stores the first index key of the associated geometrical entity.” contains numerous antecedent associated geometrical entity of the plurality of geometrical entities, the associated geometrical entity having at least a location of the associated geometrical entity or associated geometrical entity located within the cell and, - the second index key of each first record stores the first index key of the associated geometrical entity.” would overcome this rejection. Note this amendment fixes the antecedent basis errors and uses the word “associated” as already used in [claim 1 line 18] to distinguish geometrical entity as used in lines 14-18 from the geometrical entity as used in lines 14-18.
Claims 2-11 are rejected for incorporating by reference the rejected language of claim 1.

With respect to claim 5, in lines 12-13, “lists of first records comprising a second index key” is rejected as indefinite under 35 U.S.C. 112 because “a second index key” has already been introduced, and as drafted, it is unclear whether this second index key is different than the previously introduced second index key. For purposes of examination, the language will be interpreted as “lists of first records, each first record of the first records comprising the second index key”. 

Claim 14 recites the limitation "the first index keys" in line 2.  There is insufficient antecedent basis for this limitation in the claim because “the first index keys” is never introduced. For purposes of examination, the language will be interpreted as “wherein the geometrical entities comprise a set of first index keys, wherein the first index keys are being accessed by a tree structure”.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6, and 11-15 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to non-statutory subject matter. 
With respect to claim 1, the claim does not fall within at least one of the four categories of patent eligible subject matter. Although claim 1 appears to be claiming a method, which would fall under the statutory category of a process, the claim does not include a list of active steps. As currently drafted, the claim at first appears to be directed to “manipulating a numerical model” [claim 1 lines 1-2], but does not include positively recited steps that could be construed as manipulating a numerical model. As drafted, the claim is directed to “a numerical model comprising” [claim 1 line 2]. The numerical model is modified by two wherein clauses: “wherein the plurality of geometrical entities is stored…” [claim 1 lines 7-8] and “wherein the method determines a grid…” [claim 1 lines 10-18]. The second wherein clause could be reformatted to positively recite steps:
wherein the method comprises:
determining a grid comprising cells, said grid discretizing at least a space including the domain of the numerical model; and
for each cell of the cells, generating a list of first records…

Claims 2-4 and 6 are rejected by nature of their dependence on claim 1, and these claims also do not list any active steps to cure the deficiencies of claim 1.

With respect to claims 11, the claim, although dependent, redefines the scope of the invention as directed to a computer program product, which is software per se. Software per se such as computer program products is not directed to a statutory class. See MPEP 2106.03(I) - Non-limiting examples of claims that are not directed to any of the statutory categories include: Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations.
Cancelation of the claim is suggested to overcome this rejection. 

With respect to claims 12-15, these claims are rejected under 35 U.S.C. 101 for being directed to a data structure, which is data per se. Data per se such as a data structure is not directed to a statutory class. See MPEP 2106.03(I) - Non-limiting examples of claims that are not directed to any of the statutory categories include: Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations.
Cancelation of the claims is suggested to overcome this rejection.

Assuming claim 1 is amended to overcome the above 35 U.S.C. 101 rejection for being directed to non-statutory subject matter, Claims 1-10 are still rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. 
(See MPEP 2106).
Step 2A is a two prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP 2106.04(a)(2). The second prong is an inquiry into whether the claim integrates a judicial exception into a practical application. MPEP 2106.04(d).
With respect to claim 1 applying step 1, the preamble of claim 1 claims a method. If the claim was amended to include some positively recited steps, this claim would fall within the statutory category of a process. In order to apply to apply step 2A, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
The claim recites: 
A computer implemented method for manipulating a numerical model of a 3D domain, the numerical model comprising a plurality of geometrical entities wherein said geometrical entities at least comprises: 
- a first index key identifying the geometrical entity,
- coordinates of the location of the geometrical entity or coordinates of the locations of part of the geometrical entity; 
wherein the plurality of geometrical entities is stored in a data storage block, each geometrical entity being accessible by means of the first index key; 
wherein the method determines a grid comprising cells, said grid discretizing at least a space including the domain of the numerical model wherein for each cell a list of first records associated to the cell, the first records comprising at least a second index key, is generated wherein: 
- the list comprises a first record for each geometrical entity having at least the coordinates of the location of the geometrical entity or the coordinates of the locations of part of the geometrical entity located within the cell and, 
- the second index key of each first record stores the first index key of the associated geometrical entity.
 The limitations are abstract ideas because they are directed to a mental process. See MPEP 2106.04(a)(2)(III), first bullet example - a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. As drafted and under a broadest reasonable interpretation, determining a grid and generating records according to a certain set of instructions can practically be performed in the human mind or by using a pen and paper. For example, a person could draw a grid around objects and write a list of records representing geometrical entities (geo_id1, geo_entity1: <x1,y1,z1>; geo_id2, geo_entity2: <x2,y2,z2>), and then write a second list of records indexing the geometric entities in each cell (c_1: [(geo_id1, <i1,j1,k1>); (geo_id2, <i2,j2,k2>)]). Similar to collecting information, analyzing it, and displaying certain results being an 
Under step 2A prong two, the judicial exception has not been integrated into a practical application. Here, the claim recites one additional limitation: (1) A computer implemented method.
The first and only additional limitation of “A computer implemented method” is invoking a computer as a tool to perform an abstract idea, so these limitations fall within the “apply it” category. See MPEP 2106.04(d) referencing MPEP 2106.05(f)(2) – example (i) A commonplace business method or mathematical algorithm being applied on a general purpose computer. Similar to applying a mathematical algorithm on a general purpose computer, performing specific mathematical calculations or mental processes on a general purpose computer is using a computer as a tool to perform an abstract idea.
If the claim as a whole integrates the recited judicial exception into a practical application, then it would be patent eligible. Here, the claim is generally linked to the technology of predicting the evolution of the geophysical domain, for instance an oil or gas reservoir, when deploying a development plan for the exploitation of the reservoir (Specification [page 2 paragraph 3 lines 1-3]), but, as drafted, the claim only refers to creating records rather than using those records for a practical application, which is generally linking the use of the judicial exception to a particular field of use. See MPEP 2106.04(d) referencing 2106.05(h).
Moving on to step 2B of the analysis, Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of an abstract idea to a particular technological environment or field of use, the 
The only additional limitation falls within the “apply it” category, so no other additional limitations need to be reviewed under a significantly more analysis.
After reviewing the specification and looking at the claim as a whole, there is no indication that this claim is directed to a combination of known elements arranged or organized in an unconventional matter. As drafted and under a broadest reasonable interpretation, generic computer components may be arranged in the conventional manner to perform the claimed limitations. Therefore, looking at the claim as an ordered combination, the limitations do not amount to significantly more than the abstract idea.
For the foregoing reasons, claim 1 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 2, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method according to claim 1, wherein the grid is a structured grid.  The limitation is an abstract ideas because it is directed to a mental process. See MPEP 2106.04(a)(2)(III), first bullet example - a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. As previously stated, “wherein the method determines a grid…” is an abstract idea because determining a grid is directed to a mental process. In that context, the additional limitation of the grid being a structured grid does not change the nature of the determining being a mental process. Similar to collecting information and analyzing it being an abstract idea for being directed to a mental process, wherein the method determines a structured grid is also an abstract idea for being directed to a mental process. This judicial 

With respect to claim 3, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method according to claim 2, wherein the structured grid is a Cartesian structured grid. The limitation is an abstract ideas because it is directed to a mental process. See MPEP 2106.04(a)(2)(III), first bullet example - a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. As previously stated, “wherein the method determines a grid…” is an abstract idea because determining a grid is directed to a mental process. In that context, the additional limitation of the grid being a Cartesian structured grid does not change the nature of the determining being a mental process. Similar to collecting information and analyzing it being an abstract idea for being directed to a mental process, wherein the method determines a Cartesian structured grid is also an abstract idea for being directed to a mental process. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 2. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 3 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

wherein the grid is indexed and the set of lists are indexed according to the index of the grid. The limitation is an abstract ideas because it is directed to a mental process. See MPEP 2106.04(a)(2)(III), first bullet example - a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. As previously stated, “wherein the method determines a grid…” is an abstract idea because determining a grid is directed to a mental process. In that context, the additional limitation of the grid being indexed does not change the nature of the determining being a mental process. Similar to collecting information and analyzing it being an abstract idea for being directed to a mental process, wherein the method determines an indexed grid is also an abstract idea for being directed to a mental process. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 2. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 4 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 5, the claimed invention is directed to an abstract idea without significantly more. The claim recites: 
The method according to claim 1, wherein the generation of the list of first records for each cell is carried out by a pre-processing method according to the following steps:
- for each cell of the grid generating a null list;
- sequentially reading geometrical entities of the data storage block and, for each geometrical entity read in the data storage block having the coordinates of the location of the geometrical entity or the coordinates of the locations of part of the geometrical entity located within one or more cells, a new first record is appended to the list of the each one or more cells, said new first record with the second index key of the new first record storing the first index key of the geometrical entity;
- making available the set of lists of first records comprising a second index key.
The limitations are abstract ideas because they are directed to a mental process. See MPEP 2106.04(a)(2)(III), first bullet example - a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. As drafted and under a broadest reasonable interpretation, generating records according to a certain set of instructions can practically be performed in the human mind or by using a pen and paper. For example, a person could write a list of labels representing each cell in a grid (c_1: null, c_2: null), and then sequentially read each geometric entity in the grid and write out a label next to the corresponding cell (c_1: [geo_id1, geo_id2], c_2: [geo_id3]), and then finally make the written out index available to a third party. Similar to collecting information, analyzing it, and displaying certain results being an abstract idea for being directed to a mental process, the specific set of instructions to generate first records is an abstract idea for being directed to a mental process. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 2. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 5 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 6, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method according to claim 1, wherein the first index key of the geometrical entities in the data storage block are being indexed by a tree structure. The limitations are abstract ideas because they are directed to a mental process. See MPEP 2106.04(a)(2)(III), first bullet example - a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. As drafted and under a broadest reasonable interpretation, generating records and indexing them in a tree structure can practically be performed in the human mind or by using a pen and paper. For example, a person could sort all of the geometrical entities by any attribute on a piece of paper and organize the values into binary search tree on the same piece of paper. For example geometries of areas 1 in^2, 5 in^2 and 7 in^2 could be organized with 5 as a root node and 1 and 7 being leaf nodes. Similar to collecting information, analyzing it, and displaying certain results being an abstract idea for being directed to a mental process, the specific set of instructions to index the first records into a tree structure is an abstract idea for being directed to a mental process. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 1. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 5 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 7, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method according to claim 1, wherein a post-processing method is carried out, said post processing method according to the following steps: - for each geometrical entity stored in the data storage block appending a second list to said geometrical entity, the second list comprising second records being associated to cells, the second records comprising at least a third index key wherein: - the second list comprises a second record for each cell satisfying that the coordinates of the location of the geometrical entity or the coordinates of the locations of part of the geometrical entity are located within said cell and,  - the third index key of each second record stores an index of the cell according to the previous condition.  The limitations are abstract ideas because they are directed to a mental process. See MPEP 2106.04(a)(2)(III), first bullet example - a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. As drafted and under a broadest reasonable interpretation, generating lists to append to the geometrical entities according to a certain set of instructions can practically be performed in the human mind or by using a pen and paper. For example, a person could write a list of labels representing each entity (obj1: null, obj2: null), and then write out an index of what cells the object belongs (obj1: [cell_1, cell_2], obj2: [cell_3]). Similar to collecting information, analyzing it, and displaying certain results being an abstract idea for being directed to a mental process, the specific set of instructions to generate first records is an abstract idea for being directed to a mental process. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 1. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 7 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 8, the claimed invention is direct to an abstract idea without significantly more. The claim recites: A method according to claim 1, wherein manipulating operations on a sub-set of geometrical entities of the numerical model comprises the following steps: - selecting the cells comprising the geometrical entities to be manipulated; - accessing to the geometrical entities of the sub-set of geometrical entities by means of the second index keys contained in the lists of the selected cells. The limitation of “accessing to the geometrical entities of the sub-set of geometrical entities by means of the second index keys contained in the lists of the selected cells” is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III), first bullet example - a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. As drafted and under a broadest reasonable interpretation, accessing a record by looking at a first table that has foreign keys to a second table can practically be performed in the human mind or by using a pen and paper. For example, a person could read the geometrical entities that are in a first cell by looking at a cell index (c_1: [o, obj2], c_2: [obj_3]), and read those geometrical entities in a second table then write a list of labels representing each entity (obj1: null, obj2: null), and then write out an index of what cells the object belongs (obj1: [cell_1, cell_2], obj2: [cell_3]). Similar to collecting information, analyzing it, and displaying certain results being an abstract idea for being directed to a mental process, the specific set of instructions to access geometrical entities is an abstract idea for being directed to a mental process. The additional limitation of “wherein manipulating operations on a sub-set of geometrical entities of the numerical model comprises the following steps: - selecting the cells comprising the geometrical entities to be manipulated;” is considered insignificant extra solution activity because it involves selecting a particular type of data to be manipulated. See MPEP 2106.05(g) “selecting a particular data…”, example (iii) - Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitation of “selecting the cells comprising the geometrical entities to be manipulated” is well understood, routine and conventional. See Section 5.1.2 “Raster map queries and profiles” of Neteler, Markus, and Helena Mitasova. Open source GIS: a GRASS GIS approach. 

With respect to claim 9, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method according to claim 8, wherein the manipulating operations are at least reading and writing. As previously stated, “wherein manipulating operations on a sub-set of geometrical entities of the numerical model” is insignificant extra-solution activity because it is claiming selecting a particular type of data to be manipulated. See MPEP 2106.05(g) “selecting a particular data…”, example (iii) - Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display. In that context, the additional limitation of the manipulation operation being reads and writes does not change the nature of the manipulation being limited to a certain data type. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitation of “selecting the cells comprising the geometrical entities to be manipulated” is well understood, routine and conventional. See Section 5.2 “Raster map algebra” for reading “old_int_map” and writing “new_map1” and “new_map2” of Neteler, Markus, and Helena Mitasova. Open source GIS: a GRASS GIS approach. (Springer Science & Business Media, 2005) pp. 7-9, 99-101. ISBN: 1-4020-8064-6. For the foregoing reasons, claim 9 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 10, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method according to claim 1, wherein collisions between at least a first set of geometrical entities and a second set of geometrical entities are determined according to the following steps: i. selecting the cells containing the first set of geometrical entities; ii. iii. determining the set of cells being the union between the set of first selected cells and the set of second selected cells; iv. for each cell of the set of cells determined in step iii), computing collisions between the geometrical entities indexed in the second index key in the list associated to said cell. The limitations of “determining…” and “computing…” are abstract ideas because they are directed to mental processes. See MPEP 2106.04(a)(2)(III), first bullet example - a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. As drafted and under a broadest reasonable interpretation, determining a union and computing collisions can practically be performed in the human mind or by using a pen and paper. For example, a person could draw a grid around geometrical entities and write a list of cells that contain multiple geometrical entities, and then calculate the distance between each object. Similar to collecting information, analyzing it, and displaying certain results being an abstract idea for being directed to a mental process, the limitations here are directed to a mental process for claiming subject matter that can be performed using a pen and paper. The additional limitation of “i. selecting the cells containing the first set of geometrical entities; ii. selecting the cells containing the second set of geometrical entities;” is considered insignificant extra solution activity because it involves selecting a particular type of data to be manipulated. See MPEP 2106.05(g) “selecting a particular data…”, example (iii) - Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitation of “selecting the cells…” is well understood, routine and conventional. See Section 5.1.2 “Raster map queries and profiles” of Neteler, Markus, and Helena Mitasova. Open source GIS: a GRASS GIS approach. (Springer Science & 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub 2005/0120013 (Chang).
With respect to claim 12, Chang teaches A data structure comprising:  a data storage block comprising a plurality of geometrical entities of a numerical model wherein said geometrical entities at least comprise: - a first index key identifying the geometrical entity (the primary key of the FeaturePolyline table 202 is Segment ID, [0054] line 9), - coordinates of the location of the geometrical entity or coordinates of the locations of part of the geometrical entity (as shown in FIG. 2, table 202 stores coordinates such as end points of the semantic object, [0051] lines 3-4); a set of lists, each list  comprising at least one second key identifying geometrical entities of the data storage block wherein each first index key is at least stored in a second key of at least one list (in step 112, the control routine generates an index to the recorded compact approximations. For the example of fault line semantic objects, an R-tree spatial index structure may be computed to facilitate retrieval of the structure that approximates a polyline, [0052] lines 1-5).

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 11, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. 2005/0120013 (Chang) in view of U.S. Pub. 2011/0202539 (Salemann).
With respect to claim 1, Chang teaches A computer implemented method for manipulating a numerical model of a 3D domain, the numerical model comprising a plurality of geometrical entities wherein said geometrical entities at least comprises (in a modeled spaced, such as one created by petroSPIRE, receive semantic geologic objects, [0042] lines 1-3; semantic objects are models that represent entities in the modeled space, rather than quantized metrics of some attribute over space, [0037] lines 10-12): a first index key identifying the geometrical entity (the primary key of the FeaturePolyline table 202 is Segment ID, [0054] line 9), coordinates of the location of the geometrical entity or coordinates of the locations of part of the geometrical entity (as shown in FIG. 2, table 202 stores coordinates such as end points of the semantic object, [0051] lines 3-4); wherein the plurality of geometrical entities is stored in a data storage block (the indexed compact approximation is stored in a database, [0053] lines 1-4), each geometrical entity being accessible by means of the first index key (when running a query against attributes, [0056] lines 3-4, the R-tree index structure is used to quickly 
Chang does not teach wherein the method determines a grid comprising cells, said grid discretizing at least a space including the domain of the numerical model wherein for each cell a list of first records associated to the cell, the first records comprising at least a second index key, is generated wherein: the list comprises a first record for each geometrical entity having at least the coordinates of the location of the geometrical entity or the coordinates of the locations of part of the geometrical entity located within the cell and, the second index key of each first record stores the first index key of the associated geometrical entity.
However, Salemann teaches wherein the method (see generally FIGS. 1A-1C described in [0020]-[0038]) determines a grid comprising cells, said grid discretizing at least a space including the domain of the numerical model (A data to volume mapping unit 162 can determine which unit 112 data 113 elements correspond to, should geospatial referencing be needed, [0037] lines 8-10; note that The real-world volumetric space is segmented into a set of regular volumetric units, [0008] lines 3-4) wherein for each cell a list of first records associated to the cell, the first records comprising at least a second index key, is generated wherein (Then, volume unit to voxel mapping component 164 can determine which voxel 122 corresponds to which volume unit 112, [0037] line 11-13, and place voxel-level semantics in voxel records 130, [0037] line 14-15): the list comprises a first record for each geometrical entity having at least the coordinates of the location of the geometrical entity or the coordinates of the locations of part of the geometrical entity  located within the cell and (Data elements of the volumetric storage space 120 can be attributes of the voxel records. Relative reference points of data elements within a corresponding voxel can be optionally recorded, should a spatial positioning of a data element be needed at a level of granularity less than a single voxel 122, [0023] lines 5-10), the second index key of each first record stores the first index key of the associated geometrical entity (index voxel records to 
It would have been obvious to one skilled in the art before the effective filing date to combine Chang with Salemann because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Chang discloses a system and method that teaches all of the claimed features except for a voxel table to further index segment objects. In the background section Salemann teaches a conventional GIS database that corresponds to the vector based manner in which Chang stores data, [0002] lines 1-13. Salemann further teaches that although conventional wisdom holds that that vector based storage allows for more analysis capability than raster based storage mechanisms, (Salemann [0004] lines 4-5), it can be mathematically shown that as information density approaches infinity, storage space requirements for the voxel database 130 approaches ( effectively equals) a theoretical minimal storage space required by the imagery (and/or data elements being stored), (Salemann [0054] lines 1-5; see also FIG. 3B). Thus, a person having skill in the art would have a reasonable expectation of successfully increasing the information density of the generated database in the system and method of Chang (Chang [0054] lines 1-2) by modifying Chang to include the hybrid database that stores some geospatial information in voxel records (a raster based storage format) and other geospatial information in a feature records (a vector based storage format), where Indexes are maintained between the voxel records and the feature records, (Salemann [0005] lines 1-5). Therefore, it would have been obvious to combine Chang with Salemann to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 2, Chang in view of Salemann teaches all of the limitations of claim 1, as noted above. Chang does not teach wherein the grid is a structured grid. 

It would have been obvious to one skilled in the art before the effective filing date to combine Chang with Salemann because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Chang discloses a system that teaches all of the claimed features except for a voxel table to further index segment objects. In the background section Salemann teaches a conventional GIS database that corresponds to the vector based manner in which Chang stores data, [0002] lines 1-13. Salemann further teaches that although conventional wisdom holds that that vector based storage allows for more analysis capability than raster based storage mechanisms, (Salemann [0004] lines 4-5), it can be mathematically shown that as information density approaches infinity, storage space requirements for the voxel database 130 approaches ( effectively equals) a theoretical minimal storage space required by the imagery (and/or
data elements being stored), (Salemann [0054] lines 1-5; see also FIG. 3B). Each regular volumetric unit of the real-world volumetric space can be mapped to a voxel in a storage volumetric space, in order to implement this invention, (Salemann, [0008] lines 6-7). Thus, a person having skill in the art would have a reasonable expectation of successfully increasing the information density of the generated database in the system and method of Chang (Chang [0054] lines 1-2) by modifying Chang to include the hybrid database that stores some geospatial information in voxel records (a raster based storage format) and other geospatial information in a feature records (a vector based storage format), where the voxels are determined by dividing a volumetric space up into regular volume units (Salemann [0008] lines 3-5). Therefore, it would have been obvious to combine Chang with Salemann to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.


However, Salemann teaches wherein the structured grid is a Cartesian structured grid (as can be seen in FIG 1A, the real world space 110 is divided up into cubic volume units 112 that can be mapped to voxels 122, and as can be seen in FIG. 3A these voxels map shapes using x, y, and z which is the three dimensional Cartesian coordinate system). 
It would have been obvious to one skilled in the art before the effective filing date to combine Chang with Salemann because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Chang discloses a system that teaches all of the claimed features except for a voxel table to further index segment objects. In the background section Salemann teaches a conventional GIS database that corresponds to the vector based manner in which Chang stores data, [0002] lines 1-13. Salemann further teaches that although conventional wisdom holds that that vector based storage allows for more analysis capability than raster based storage mechanisms, (Salemann [0004] lines 4-5), it can be mathematically shown that as information density approaches infinity, storage space requirements for the voxel database 130 approaches ( effectively equals) a theoretical minimal storage space required by the imagery (and/or
data elements being stored), (Salemann [0054] lines 1-5; see also FIG. 3B). Each regular volumetric unit of the real-world volumetric space can be mapped to a voxel in a storage volumetric space, in order to implement this invention, (Salemann, [0008] lines 6-7). Thus, a person having skill in the art would have a reasonable expectation of successfully increasing the information density of the generated database in the system and method of Chang (Chang [0054] lines 1-2) by modifying Chang to include the hybrid database that stores some geospatial information in voxel records (a raster based storage format) and other geospatial information in a feature records (a vector based storage format), where the voxels are determined by dividing a volumetric space up into regular volume units (Salemann [0008] lines 3-5) that 

	With respect to claim 4, all of the limitations of claim 2 are taught by Chang in view of Salemann, as noted above. Chang does not teach wherein the grid is indexed and the set of lists are indexed according to the index of the grid.
	However, Salemann teaches wherein the grid is indexed and the set of lists are indexed according to the index of the grid (The real-world volumetric space is segmented into a set of regular volumetric units, [0008] lines 3-4; and the volumetric units are mapped to voxels placed in voxel records; [0037] line 11-13, and [0037] line 14-15).
It would have been obvious to one skilled in the art before the effective filing date to combine Chang with Salemann because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Chang discloses a system that teaches all of the claimed features except for a voxel table to further index segment objects. In the background section Salemann teaches a conventional GIS database that corresponds to the vector based manner in which Chang stores data, [0002] lines 1-13. Salemann further teaches that although conventional wisdom holds that that vector based storage allows for more analysis capability than raster based storage mechanisms, (Salemann [0004] lines 4-5), it can be mathematically shown that as information density approaches infinity, storage space requirements for the voxel database 130 approaches ( effectively equals) a theoretical minimal storage space required by the imagery (and/or
data elements being stored), (Salemann [0054] lines 1-5; see also FIG. 3B). Each regular volumetric unit of the real-world volumetric space can be mapped to a voxel in a storage volumetric space, in order to implement this invention, (Salemann, [0008] lines 6-7). Thus, a person having skill in the art would have 

	With respect to claim 6, Chang in view of Salemann teaches all of the limitations of claim 1, as noted above. Chang further teaches wherein the first index key of the geometrical entities in the data storage block are being indexed by a tree structure (index structure such as an R-tree can be computed to facilitate retrieval of semantic objects, [0052] lines 2-5).

	With respect to claim 7, Chang in view of Salemann teaches all of the limitations of claim 1, as noted above. Chang does not teach wherein a post-processing method is carried out, said post processing method according to the following steps: - for each geometrical entity stored in the data storage block appending a second list to said geometrical entity, the second list comprising second records being associated to cells, the second records comprising at least a third index key wherein: - the second list comprises a second record for each cell satisfying that the coordinates of the location of the geometrical entity or the coordinates of the locations of part of the geometrical entity are located within said cell and, - the third index key of each second record stores an index of the cell according to the previous condition. 
However, Salemann teaches wherein a post-processing method is carried out, said post processing method according to the following steps (after creating the index in pre-processing, respond 
It would have been obvious to one skilled in the art before the effective filing date to combine Chang with Salemann because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Chang discloses a system that teaches all of the claimed features except for a voxel table to further index segment objects. In the background section Salemann teaches a conventional GIS database that corresponds to the vector based manner in which Chang stores data, [0002] lines 1-13. Salemann further teaches that although conventional wisdom holds that that vector based storage allows for more analysis capability than raster based storage mechanisms, (Salemann [0004] lines 4-5), it can be mathematically shown that as information density approaches infinity, storage space requirements for the voxel database 130 approaches ( effectively equals) a theoretical minimal storage space required by the imagery (and/or
data elements being stored), (Salemann [0054] lines 1-5; see also FIG. 3B). In order to implement this invention, indexing is maintained between features and voxels (Salemann, [0033] lines 1-2), thus allowing bi-directional navigability, (Salemann [0035] lines 3-5). Thus, a person having skill in the art 

	With respect to claim 8, Chang in view of Salemann teaches all of the limitations of claim 1, as noted above. Chang does not teach wherein manipulating operations on a sub-set of geometrical entities of the numerical model comprises the following steps: - selecting the cells comprising the geometrical entities to be manipulated; - accessing to the geometrical entities of the sub-set of geometrical entities by means of the second index keys contained in the lists of the selected cells.
	However, Salemann teaches wherein manipulating operations on a sub-set of geometrical entities of the numerical model comprises the following steps (process 470 from FIG. 4B, [0063] line 1): - selecting the cells comprising the geometrical entities to be manipulated (request a volumetric subspace at step 472, [0063] lines 1-2); - accessing to the geometrical entities of the sub-set of geometrical entities by means of the second index keys contained in the lists of the selected cells (requestor of process 470 can directly consume voxel encoded information. In step 474, the filter can be applied to the volumetric sub-space to conditionally exclude data of the hybrid database, [0063] lines 4-7).
It would have been obvious to one skilled in the art before the effective filing date to combine Chang with Salemann because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Chang discloses a system that teaches all of the claimed features except for a voxel table to further index segment objects. 
data elements being stored), (Salemann [0054] lines 1-5; see also FIG. 3B). In order to implement this invention, indexing is maintained between features and voxels (Salemann, [0033] lines 1-2), thus allowing bi-directional navigability, (Salemann [0035] lines 3-5). A user may query a subset of voxels of the indexed database using a conditional, (Salemann [0063] lines 1-7). A person having skill in the art would have a reasonable expectation of successfully increasing the information density of the generated database in the system and method of Chang (Chang [0054] lines 1-2) by modifying Chang to include the hybrid database that stores some geospatial information in voxel records (a raster based storage format) and other geospatial information in a feature records (a vector based storage format), (Salemann [0008] lines 3-5), so users can query that information, (Salemann [0032] lines 3-5), using conditionals, (Salemann [0063] lines 4-7). Therefore, it would have been obvious to combine Chang with Salemann to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

	With respect to claim 9, Chang in view of Salemann teaches all of the limitations of claim 8, as noted above. Chang further teaches wherein the manipulating operations are at least reading (retrieve corresponding semantic objects, [0059] lines 3-4).
	Chang does not teach wherein the manipulating operations are at least writing.
	However, Salemann teaches wherein the manipulating operations are at least writing (attributes of the hybrid database can be updated as appropriate, which is shown by step 464, [0062] lines 7-8).

data elements being stored), (Salemann [0054] lines 1-5; see also FIG. 3B). In order to implement this invention, indexing is maintained between features and voxels (Salemann, [0033] lines 1-2), thus allowing bi-directional navigability, (Salemann [0035] lines 3-5). A user may query a subset of voxels of the indexed database using a conditional, (Salemann [0063] lines 1-7). A person having skill in the art would have a reasonable expectation of successfully increasing the information density of the generated database in the system and method of Chang (Chang [0054] lines 1-2) by modifying Chang to include the hybrid database that stores some geospatial information in voxel records (a raster based storage format) and other geospatial information in a feature records (a vector based storage format), (Salemann [0008] lines 3-5), so users can query that information, (Salemann [0032] lines 3-5), using conditionals, (Salemann [0063] lines 4-7). Therefore, it would have been obvious to combine Chang with Salemann to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

	With respect to claim 11, Chang in view of Salemann teaches all of the limitations of claim 1, as noted above. Chang further teaches a computer program product comprising instructions which, when 

	With respect to claim 13, Chang teaches all of the limitations of claim 12, as noted above. Chang does not teach wherein the set of lists comprising second keys are defined by determining a grid comprising cells, said grid discretizing at least a space including the domain of the numerical model wherein each cell is associated to a list of second index keys wherein each second index key is the first index key of a geometrical entity having at least the coordinates of one location located within the cell  or the first index key of a geometrical entity having at least the coordinates of the locations of part of the entity located within the cell. 
	However, Salemann teaches wherein the set of lists comprising second keys are defined by determining a grid comprising cells, said grid discretizing at least a space including the domain of the numerical model (A data to volume mapping unit 162 can determine which unit 112 data 113 elements correspond to, should geospatial referencing be needed, [0037] lines 8-10; note that The real-world volumetric space is segmented into a set of regular volumetric units, [0008] lines 3-4) wherein each cell is associated to a list of second index keys (Then, volume unit to voxel mapping component 164 can determine which voxel 122 corresponds to which volume unit 112, [0037] line 11-13, and place voxel-level semantics in voxel records 130, [0037] line 14-15) wherein each second index key is the first index key of a geometrical entity (maintain an index between voxel records and feature records as shown in FIG. 1C, [0033] lines 1-2; see also [0005] lines 4-5) having at least the coordinates of one location located within the cell  or the first index key of a geometrical entity having at least the coordinates of the locations of part of the entity located within the cell (data elements of the volumetric storage space 120 can be attributes of the voxel records. Relative reference points of data elements within a 
It would have been obvious to one skilled in the art before the effective filing date to combine Chang with Salemann because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Chang discloses a system that teaches all of the claimed features except for a voxel table to further index segment objects. In the background section Salemann teaches a conventional GIS database that corresponds to the vector based manner in which Chang stores data, [0002] lines 1-13. Salemann further teaches that although conventional wisdom holds that that vector based storage allows for more analysis capability than raster based storage mechanisms, (Salemann [0004] lines 4-5), it can be mathematically shown that as information density approaches infinity, storage space requirements for the voxel database 130 approaches ( effectively equals) a theoretical minimal storage space required by the imagery (and/or
data elements being stored), (Salemann [0054] lines 1-5; see also FIG. 3B). Thus, a person having skill in the art would have a reasonable expectation of successfully increasing the information density of the generated database in the system and method of Chang (Chang [0054] lines 1-2) by modifying Chang to include the hybrid database that stores some geospatial information in voxel records (a raster based storage format) and other geospatial information in a feature records (a vector based storage format), where Indexes are maintained between the voxel records and the feature records, (Salemann [0005] lines 1-5). Therefore, it would have been obvious to combine Chang with Salemann to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

	With respect to claim 15, Chang teaches all of the limitations of claim 12, as noted above. Chang does not teach wherein each list of the set of list is indexed with the same index identifying the corresponding cell of the grid.

It would have been obvious to one skilled in the art before the effective filing date to combine Chang with Salemann because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Chang discloses a system that teaches all of the claimed features except for a voxel table to further index segment objects. In the background section Salemann teaches a conventional GIS database that corresponds to the vector based manner in which Chang stores data, [0002] lines 1-13. Salemann further teaches that although conventional wisdom holds that that vector based storage allows for more analysis capability than raster based storage mechanisms, (Salemann [0004] lines 4-5), it can be mathematically shown that as information density approaches infinity, storage space requirements for the voxel database 130 approaches ( effectively equals) a theoretical minimal storage space required by the imagery (and/or
data elements being stored), (Salemann [0054] lines 1-5; see also FIG. 3B). Thus, a person having skill in the art would have a reasonable expectation of successfully increasing the information density of the generated database in the system and method of Chang (Chang [0054] lines 1-2) by modifying Chang to include the hybrid database that stores some geospatial information in voxel records (a raster based storage format) and other geospatial information in a feature records (a vector based storage format), where Indexes are maintained between the voxel records and the feature records, (Salemann [0005] lines 1-5). Therefore, it would have been obvious to combine Chang with Salemann to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. 2005/0120013 (Chang) in view of U.S. Pub. 2011/0202539 (Salemann) in further view of “Scalable nearest neighbor query processing based on Inverted Grid Index” (Ji).
	With respect to claim 5, Chang in view of Salemann teaches all of the limitations of claim 1, as noted above. Chang does not teach wherein the generation of the list of first records for each cell is carried out by a pre-processing method according to the following steps: - for each cell of the grid generating a null list; - sequentially reading geometrical entities of the data storage block and, for each geometrical entity read in the data storage block having the coordinates of the location of the geometrical entity or the coordinates of the locations of part of the geometrical entity located within one or more cells, a new first record is appended to the list of the each one or more cells, said new first record with the second index key of the new first record storing the first index key of the geometrical entity; - making available the set of lists of first records comprising a second index key. 
However, Salemann teaches said new first record with the second index key of the new first record storing the first index key of the geometrical entity (in FIG. 3A, table 310 has VID 312 for the first index key and SID 313 for the first index key of the geometrical entity); - making available the set of lists of first records comprising a second index key (invention is accessible as a computer program product providing instructions used by a computer, [0077] line 2).
Salemann does not teach wherein the generation of the list of first records for each cell is carried out by a pre-processing method according to the following steps: - for each cell of the grid generating a null list; - sequentially reading geometrical entities of the data storage block and, for each geometrical entity read in the data storage block having the coordinates of the location of the geometrical entity or the coordinates of the locations of part of the geometrical entity located within one or more cells, a new first record is appended to the list of the each one or more cells.

It would have been obvious to one skilled in the art before the effective filing date to combine Chang in view of Salemann with Ji because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Chang in view of Salemann discloses a system and method that teaches all of the claimed features except for a grid-based index specifically created by first making a null list for each cell and then appending a record to indexed to a geometrical entity to the null list of a particular cell if the geometrical entity has coordinates within the cell. In the background section Salemann teaches a conventional GIS database that corresponds to the vector based manner in which Chang stores data, (Salemann [0002] lines 1-13). Salemann further teaches that although conventional wisdom holds that that vector based storage allows for more analysis capability than raster based storage mechanisms, (Salemann [0004] lines 4-5), it can be mathematically shown that as information density approaches infinity, storage space .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. 2005/0120013 (Chang) in view of U.S. Pub. 2011/0202539 (Salemann) in further view of “GPCD:Grid-based Predictive Collision Detection for Large-scale Environments in Computer Games” (Yu).
With respect to claim 10, Chang in view of Salemann teaches all of the limitations of claim 1, as noted above. Neither Chan nor Salemann teaches wherein collisions between at least a first set of geometrical entities and a second set of geometrical entities are determined according to the following steps (Grid-based predictive collision detection algorithm (GPCD) is proposed to detect all the object pairs < oi, oj, ti >: which have a non-zero probability to collide in the future time interval [t, t+h], [page 1026 col 1 paragraph 2 lines 1-4]): selecting the cells containing the first set of geometrical entities; ii. selecting the cells  containing the second set of geometrical entities (GPCD first selects the object o, referred to as o(t), and each object o_i, referred to as o_i(t), that could intersect object o, [page 1026 col 
It would have been obvious to one skilled in the art before the effective filing date to combine Chang in view of Salemann with Ji because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Chang in view of Salemann discloses a system and method that teaches all of the claimed features except for a grid-based index specifically created by first making a null list for each cell and then appending a record to indexed to a geometrical entity to the null list of a particular cell if the geometrical entity has coordinates within the cell. In the background section Salemann teaches a conventional GIS database that corresponds to the vector based manner in which Chang stores data, (Salemann [0002] lines 1-13). Salemann further teaches that although conventional wisdom holds that that vector based storage allows for more analysis capability than raster based storage mechanisms, (Salemann [0004] lines 4-5), it can be mathematically shown that as information density approaches infinity, storage space requirements for the voxel database 130 approaches (effectively equals) a theoretical minimal storage space required by the imagery (and/or data elements being stored), (Salemann [0054] lines 1-5; see also FIG. 3B). Yu mentions that collision detection is a fundamental problem in computational geometry, .






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pat. 6,128,577 (Assa) – FIGS. 5 and 6C teach a data structure for storing features and cells of geological formations.
U.S. Pat. 9,922,142 (Dachang) – grid reservoir simulator with a structured grid described in [col 8 ln 37-58]; and an index by cell [col 11 ln 1-12]
U.S. Pat. 10,429,545 (Ramsay) – Earth model of geobody in FIG. 2C with a cell (i,j,k) index, [col 6 ln 19],  grouping cells into geobodies with filters, [col 6 ln 50-56]
U.S. Pat. 6,014,614 (Herring) – cell-feature index in FIG. 4B.
U.S. Pub. 2013/0218539 (Souche) – nodes/cells of grid assigned to features, [0025] lines 3-4; see also [0028] lines 1-14, where points in real space correspond with points in computational space and vice versa; computational space coordinate system (u, v, w) and Cartesian coordinate system (x, y, z) , [0032] lines 1-6; with unique index i,j,k for each cell, [0054] line 9.
CN 104199986 A (Chen) – vector data transformed into grid data and indexed according to row, [Abstract]; see also table 1 and table 2 in the non-translated copy.
Grinberg, Ilan, and Yair Wiseman. "Scalable parallel collision detection simulation." (ACTA Press, 2007) SIP '07: Proceedings of the Ninth IASTED International Conference on Signal and Image Processing, vol. 7, pp. 380-385. – collision detection by each cell maintaining a list of objects that it contains, [page 2 col 1 paragraph 4 lines 2-6].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL EMERSON MILLER whose telephone number is (408)918-7548.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/D.M./Examiner, Art Unit 2129                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129